Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2015-018

                                          MAY TERM, 2015

 In re C.M., Juvenile                                  }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Orange Unit,
                                                       }    Family Division
                                                       }
                                                       }    DOCKET NO. 5-1-13 Oejv

                                                            Trial Judge: Howard A. Kalfus

                          In the above-entitled cause, the Clerk will enter:

        Mother appeals an order of the superior court’s family division terminating her parental
rights with respect to her daughter, C.M. We affirm.

         The family court’s findings, which are uncontested, reveal the following facts. C.M. was
born in June 1999. She has severe post-traumatic stress disorder as the result of suffering, as the
family court found, “horrible emotional and sexual abuse at the hands of family members,”
primarily by her older brother but also by her father and mother. C.M. and her brother were
initially removed from their parents’ care in 2006, when C.M. was seven, due to sexual abuse of
C.M. by her brother. The children were returned to the family home in 2008, but the sexual
abuse continued. C.M.’s older brother continued to sexually assault C.M., and later allegations
of sexual abuse of C.M. by her parents were substantiated in March 2014.

        In January 2013, the Department for Children and Families (DCF) filed a petition
alleging that C.M. was a child in need of care or supervision (CHINS). In March 2013, the
family court adjudicated C.M. CHINS based on her parents’ stipulation that she was cutting
herself, missing school, and not getting the counseling she needed. In May 2013, the court
adopted a disposition case plan that had concurrent goals of reunification with either or both
parents or, in the alternative, a planned permanent living arrangement.

        Because of C.M.’s severe psychological and emotional problems, DCF was unable to
successfully place her with a family. In August 2013, following several other specialized
residential treatment placements, C.M. was admitted into the Brookside Intensive Care Unit of
Hillcrest Educational Center, in Pittsford, Massachusetts, where she continues to live and is
expected to stay until she reaches adulthood.

        DCF filed a petition to terminate the parents’ residual parental rights after their sexual
abuse of C.M. was substantiated in March 2014. Following a one-day hearing in December
2014, the family court issued an order granting DCF’s petition. The court concluded that
changed circumstances were present as the result of stagnation, in particular the lack of contact
between C.M. and either of her parents in over a year. The court further concluded that C.M’s
best interests warranted termination of her parents’ parental rights because neither parent had
been part of C.M.’s life during the past eighteen months and neither one had played a
constructive role in her life. Only mother appeals the family court’s termination order. Both
DCF and C.M. oppose mother’s appeal.

        On appeal, mother argues that terminating her parental rights at this juncture is
unnecessary and potentially shortsighted, considering: (1) the consensus that C.M. will likely
remain at Hillcrest for the remainder of her childhood; (2) mother’s acknowledgement that
contact between her and C.M. at this time would be detrimental to C.M.’s recovery; and (3) the
possibility that at some point in the future such contact could be both desired by, and therapeutic
for, C.M. We find no merit to this argument. Mother does not cite, and we have not found, any
evidence in the record suggesting the possibility that maintaining mother’s parental rights may
prove to be therapeutic for C.M. at some point in the future. Indeed, the evidence indicated that
C.M.’s recovery could be compromised by continuing contact with mother, and that it was in
C.M.’s best interest to know with certainty that she would not have further contact with mother.
In any event, the family court’s decision is supported by its consideration of the applicable
statutory best-interests criteria set forth in 33 V.S.A. § 5114(a). Nothing in those criteria require
consideration of the particular permanency plan contemplated for the child or the likelihood of
adoption. See In re S.B., 174 Vt. 427, 430 (2002) (mem.); In re L.A., 154 Vt. 147, 160 (1990).
Nor do the criteria require the family court to assess the potential benefits of future parent-child
contact when deciding whether termination of parental rights is in the child’s best interests,
particularly in a case such as this where the parents have not played a constructive role in the
child’s life.

       Affirmed.

                                                 BY THE COURT:


                                                 _______________________________________
                                                 Paul L. Reiber, Chief Justice

                                                 _______________________________________
                                                 John A. Dooley, Associate Justice

                                                 _______________________________________
                                                 Marilyn S. Skoglund, Associate Justice




                                                 2